UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1124


In re: JOSEPH HUSSELL; A.H.,

                    Petitioners.



                  On Petition for Writ of Mandamus. (2:19-cv-00101)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Hussell; A.H., Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Hussell, on behalf of himself and a minor, A.H., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting on his petition for habeas

corpus under 28 U.S.C. § 2241 (2018). He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the magistrate

judge assigned to Hussell’s case entered his proposed findings and recommendation

regarding Hussell’s petition for habeas corpus on February 14, 2020. Accordingly, because

the district court has acted in Hussell’s case, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                      PETITION DENIED




                                             2